Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In accord with the Amendment filed on January 4, 2021, claims 1, 3, 9, 10, 12, 16, 17, and 20 were amended and claim 2 was cancelled.  
Claims 1 and 3-20 are currently pending, of which claim 1 is an independent claim. 

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jeffry Nelson on February 26, 2021.
Independent claim 1 has been amended as follows: 
IN THE CLAIMS
1.	(Currently Amended)	A thermostatic device for a duct of a sanitary water distribution and delivery system, the thermostatic device comprises: 
a temperature meter configured to detect a temperature of sanitary water entering, exiting or flowing through the thermostatic device, 
a flow regulator configured to regulate a flow of the sanitary water from said thermostatic device, and 
a control unit operatively connected to the temperature meter and to the flow regulator, 
wherein said flow regulator is arranged to operate according to a first operating mode and according to a second operating mode, 

wherein the second operating mode is an operating mode to reach a steady state in which the flow of sanitary water exiting from said thermostatic device is a reduced flow rate lower than said steady-state flow rate, 
wherein said control unit is configured to determine, by acquiring or calculating, a reference temperature and to arrange a switching of the operating mode of said flow regulator from said second operating mode to said first operating mode when a temperature of the sanitary water measured by said temperature meter is in a predetermined relationship to the reference temperature, 
wherein said control unit is further configured to perform a calibration procedure, including moving the flow regulator, to determine a set degree of opening of the flow regulator causing said reduced flow rate to exit from said thermostatic device, 
wherein the control unit, in executing said calibration procedure, is configured to: 
arrange said flow regulator to a prefixed degree of opening, wherein said prefixed degree of opening is in a range from a fully closed condition in which no water flows through the thermostatic device to a maximum water flow passage open condition in which a maximum water flow passes through the thermostatic device, 
if water flows through the thermostatic device while the flow regulator is at said prefixed degree of opening, decreasing a degree of opening of the flow regulator until no water flow passes through the thermostatic device and determining a set degree of opening of the flow regulator based on a degree of opening at which the water flow transitions from a flow of the sanitary water through the thermostatic device to an absence of water flow through the thermostatic device, wherein the degree of opening at a transition from the flow to the absence differs from a fully closed condition of the flow regulator; and 
if no water passes through the thermostatic device when the flow regulator is at said prefixed degree of opening, increasing the degree of opening of the flow regulator until a flow of sanitary water is detected through said thermostatic device and determining the set degree of opening of the flow regulator based on the degree of opening at which the flow transition between an absence of the sanitary water flow to the flow of the sanitary water, wherein the degree of opening causing a transition from the absence to the flow differs from the fully closed condition of the flow regulator. 

Response to Arguments
In view of the substantive amendments made to the claims, Applicant’s arguments presented over the prior art rejections have been fully considered and are persuasive.  As noted below, the case is in condition for allowance.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
US Patent Publication No. 2009/0314484 A1 to Barrett et al. is directed to a standalone flow rate controller for controlling flow rate of cooling or heating fluid through a heat exchanger by providing a control signal to a flow valve actuator so as to open or close a flow valve in response thereto.
US Patent Publication No. 2010/0116223 A1 to Tsuji et al. is directed to a water heater having a water flow rate control unit for controlling a flow rate of flowing water in a heat exchanger.
US Patent Publication No. 2015/0057816 A1 to Schick et al. is directed to a method for operating a flow-control valve that includes comparing a desired flow with an actual flow through the valve and re-calibrating a valve iso-curve at periodic intervals when the actual flow falls outside of a predetermined threshold relative to the desired flow.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a thermostatic device for a duct of a sanitary water distribution and delivery system, the thermostatic device comprises: a temperature meter configured to detect a temperature of sanitary water entering, exiting or flowing through the thermostatic device, a flow regulator configured to regulate a flow of the sanitary water from said thermostatic device, and a control unit operatively connected to the temperature meter and to the flow regulator, wherein said flow regulator is arranged to operate according to a first operating mode and according to a second operating mode, wherein the first operating mode is a steady-state operating mode in which the flow of the sanitary water at the outlet of said thermostatic device is a steady-state flow rate, and wherein the second operating mode is an operating mode to reach a steady state in which the flow of sanitary water exiting from said thermostatic device is a reduced flow rate lower than said steady-state flow rate, wherein said control unit is configured to determine, by acquiring or calculating, a reference temperature and to arrange a switching of the operating mode of said flow regulator from said second operating mode to said first operating mode when a temperature of the sanitary water measured by said temperature meter is in a predetermined relationship to the reference temperature, wherein said control unit is further configured to perform a calibration procedure, including moving the flow regulator, to determine a set degree of opening of the flow regulator causing said reduced flow rate to exit from said thermostatic device, wherein the control unit, in executing said calibration wherein the degree of opening at a transition from the flow to the absence differs from a fully closed condition of the flow regulator”; and if no water passes through the thermostatic device when the flow regulator is at said prefixed degree of opening, increasing the degree of opening of the flow regulator until a flow of sanitary water is detected through said thermostatic device and determining the set degree of opening of the flow regulator based on the degree of opening at which the flow transition between an absence of the sanitary water flow to the flow of the sanitary water, “wherein the degree of opening causing a transition from the absence to the flow differs from the fully closed condition of the flow regulator”. 
As dependent claims 3-20 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.  Support for the above noted limitations can be found, at least, in FIGs. 1-3 and corresponding description.
The prior art made of record include Lee et al. (US Patent Publication No. 2018/0354776 A1); Rho et al. (US 2009/0322359 A1); Brusin et al. (US Patent Publication No. 2018/0231132 A1); Guisti et al. (US Patent Publication No. 2017/0276406 A1); Kim et al. (US Patent 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117